Citation Nr: 0017539	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  98-07 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected urticaria.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from October 1985 to March 
1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1998 rating decision from the Fort 
Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection 
for chronic urticaria with history of anaphylaxis and 
angioedema with a 10 percent evaluation, effective from May 
15, 1997.  

In April 2000, the Board remanded the veteran's claim for 
scheduling of a hearing before a Member of the Board at the 
RO.  


FINDING OF FACT

The veteran's service-connected urticaria is manifested by a 
history of anaphylaxis and angioedema and current outbreaks 
including swelling of the lips and urticarial patches on the 
extremities and torso, occurring at least six times per year.  


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for service-
connected urticaria have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.20, 4.104, Diagnostic Code 7118 
(1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

An inservice Medical Board report in November 1992 provided 
diagnoses of anaphylaxis due to occupational exposure, 
urticaria, and angioedema with coughing and nasal sinus 
symptoms.  The Medical Board noted that the veteran's 
condition was severe, with symptoms that were refractory to 
medical therapy and were brought on by very minimal 
occupational exposure.  

In March 1993, the veteran filed an initial claim for VA 
benefits for service connection for urticaria, anaphylaxis 
and angioedema.  By rating decision in June 1994, the RO 
denied service connection for these conditions, as they were 
not found on VA examination.  

A private outpatient treatment record, dated in January 1996, 
reported a history of urticaria for three years.  The veteran 
stated that he was free of urticaria for the previous one-to-
two years, but had a recent recurrence, and medication was of 
little effectiveness.  The physician reported that the 
veteran was first seen in October 1995 with patch wheals on 
his body and extremities and some confluent large wheals.  
The examiner noted a urticarial rash with a serpiginous head 
on the trunk and extremities, but not on the face.  An 
assessment of allergy of unknown etiology was reported.  

A VA fee basis examination was conducted in August 1997, and 
the examiner noted review of the veteran's "records."  The 
physician noted a history of mild eczematous changes as early 
as 1988 with complaints of urticaria beginning in 1992, and 
that the veteran was discharged from the military in 1993 due 
to severe urticaria that appeared to be brought on by 
occupational exposure.  The veteran reported intermittent 
eruptions of urticaria and was somewhat dependent upon 
medication for control of the condition.  Physical 
examination showed several urticarial patches over the 
forearms.  The examiner stated that the veteran appeared to 
have chronic urticaria and recommended further testing to 
determine the allergen at the root of the veteran's 
condition. 

At a hearing before an RO hearing officer in May 1998, the 
veteran testified that he first began to break out in hives 
in 1992 or 1993.  He stated that since 1993 he would break 
out off and on, even while on a high dose of medication.  He 
noted that his lips and tongue would swell up, even during 
periods when the veteran was free of hives.  Transcript, pp. 
2, 4.  He stated that he had hives at all times, particularly 
at warm areas on his body, but had "bad" breakouts at least 
every other month.  Transcript, pp. 4, 10.  He reported an 
increase in shortness of breath in the years since his 
discharge from service.  Transcript, p. 7.  The veteran and 
his spouse testified that he had lost a job, resulting in the 
loss of their home and truck, due to his allergic reaction.  
Transcript, p. 12.  

By letter, received at the May 1998 hearing, a friend of the 
veteran stated that he had observed a rash on the veteran's 
face and arms and noted that the veteran was short of breath 
and his lips were swollen.  It was further noted that the 
veteran had been off work for at least two weeks.  

A VA skin examination was scheduled in July 1998, but the 
veteran failed to report for the examination.  At a VA 
examination for rhinitis in August 1998, the veteran reported 
that he had been to the emergency room a few times for 
epinephrine due to urticaria and angioedema, but had not been 
hospitalized for these conditions.  The veteran reported 
shortness of breath with mild exertion.  Spirometry testing 
was within normal predicted limits.  An impression of chronic 
urticaria per history with an unremarkable examination was 
reported.  

In April 2000, the Board remanded the veteran's claim for 
scheduling of a hearing before a Member of the Board at the 
RO.  A hearing was scheduled in June 2000, but the veteran 
failed to report for the scheduled hearing.  The record 
contains notice to the veteran of the hearing sent to the 
veteran's most recent address of record and a second address 
obtained through directory assistance.  Both letters were 
returned by the U.S. Postal Service as "attempted not 
known."  


II. Analysis

When a veteran is awarded service connection for a disability 
and appeals the RO's rating determination, the claim 
continues to be well grounded as long as the claim remains 
open and the rating schedule provides for a higher rating.  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In the 
instant case, there is no indication that there are 
additional records, which have not been obtained and which 
would be pertinent to the present claims.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  All benefit of 
the doubt will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (1998).

The Board notes that the veteran failed to report for a 
scheduled VA examination in July 1998.  The regulations 
provide that when entitlement or continued entitlement to a 
VA benefit cannot be established or confirmed without a 
current VA examination or reexamination and a claimant, 
without good cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) of 38 C.F.R. § 3.655 as appropriate.  38 C.F.R. 
§ 3.655 (1999).  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b).  However, unlike 
in original compensation claims, when the claimant fails to 
report for an examination scheduled in conjunction with 
a claim for increase, the claim shall be denied.  38 C.F.R. 
§ 3.655(b).  

The issue in the instant case is the assignment of an initial 
rating for a disability, following an initial award of 
service connection for that disability.  Decisions on such 
claims require review of the entire record, and not solely 
the most recent evidence.  See Fenderson supra.  The review, 
undertaken by the Board in such cases, is more closely 
analogous to review of an original claim, rather than a claim 
for an increased evaluation, as to what evidence is to be 
considered.  Therefore, the Board will decide the veteran's 
claim based on the evidence of record.  In addition, the 
Board notes that the record does not show that the veteran 
was notified by the RO that failure to report for the VA 
examination would result in denial of his claim.  In light of 
the lack of notice, a denial on this basis would be 
prejudicial to the veteran, absent a remand to the RO for 
further development.  However, as the Board will consider all 
evidence of record, the veteran has not been prejudiced.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1998).  The Board finds that, 
although there is no diagnostic code for the veteran's 
urticaria, the functions affected, anatomical localization 
and symptomatology are closely analogous to the 
manifestations of angioneurotic edema under Diagnostic Codes 
7118.  See 38 C.F.R. § 4.20.

The Board notes that effective January 12, 1998, during the 
pendency of this appeal, the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating disabilities of the cardiovascular system.  
62 Fed. Reg. 62507 (Dec. 11, 1997) (codified at 38 C.F.R. § 
4.104).  However, the Board notes that the rating criteria 
and evaluations under Diagnostic Code 7118 remained identical 
after the general amendment of that part of the Schedule.  
Thus, the Board finds that it may proceed with a decision on 
the merits of the veteran's claim, with consideration of the 
original and revised regulations, without prejudice to the 
veteran.  See Bernard v Brown, 4 Vet. App. 384, 393-
394(1993).

Under the Schedule, angioneurotic edema warrants a 10 percent 
evaluation with attacks without laryngeal involvement lasting 
one-to-seven days and occurring two-to-four times per year.  
A 20 percent evaluation is indicated for attacks without 
laryngeal involvement lasting one-to-seven days and occurring 
five-to-eight times a year or attacks with laryngeal 
involvement of any duration occurring once-or-twice a year.  
A 30 percent evaluation is warranted for attacks without 
laryngeal involvement lasting one-to-seven days or longer and 
occurring more than eight times a year or attacks with 
laryngeal involvement of any duration occurring more than 
twice a year.  38 C.F.R. § 4.104, Diagnostic Code 7118.  

The veteran testified at the May 1998 hearing that the 
swelling of his lips and "bad" outbreaks of urticaria 
occurred at least every other month - or at least six times 
per year.  The veteran is competent to testify to observable 
symptoms and the frequency thereof.  See Savage v. Gober, 
10 Vet. App. 489, 497 (1997).  There is no medical evidence 
of laryngeal involvement with these outbreaks, and the 
frequency of the outbreaks most closely approximates the 
criteria for an evaluation of 20 percent under the Schedule.  
The evidence preponderates against a finding that these 
outbreaks occur more than eight times per year or of any 
outbreaks with laryngeal involvement, the criteria for an 
evaluation in excess of 20 percent.  


ORDER

Entitlement to an initial evaluation of 20 percent for 
service-connected urticaria is granted.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

